          Case 2:20-cv-02350-SMB-CDB Document 55 Filed 07/21/21 Page 1 of 4




 1   David W. Dow (SBA #007377)
 2   Jennifer L. Ghidotti (SBA #033071)
     DOW LAW OFFICE
 3   3104 E. Camelback #281
 4   Phoenix, Arizona 85016
     602-550-2951
 5   Ddowlaw1@gmail.com
 6   Attorneys for Plaintiffs

 7   Benjamin Taylor (#023868)
 8   TAYLOR & GOMEZ, LLP
     2600 North 44th Street, Suite B-101
 9   Phoenix AZ, 85008
10   BT@taylorgomezlaw.com
     Attorneys for Plaintiffs
11

12                              UNITED STATES DISTRICT COURT
13                                  DISTRICT OF ARIZONA
14
     Dion Humphrey and William                       Case No. 2:20-cv-02350-PHX-SMB-CDB
15   Humphrey,                                       (lead)
                                                     Case No. 2:21-cv-00150-PHX-SMB-CDB
16          Plaintiffs,
                                                     Case No. 2:21-cv-00331-PHX-SMB-CDB
17   v.
18   City of Phoenix, et al.,                        Plaintiffs’ Amended Certification of
19
                                                     Expert Testimony
            Defendants.
20                                                   Assigned to the Honorable Camille Bibles
                                                     Assigned to the Honorable Susan Brnovich
21

22           As stated in Plaintiffs’ First Amended Complaint against Defendants City of
23   Phoenix and David Lopez (Doc. 45 ¶ 14), undersigned counsel certifies that pursuant to
24
     A.R.S. § 12-2602(a), the Humphrey II matter filed against Defendants David Lopez
25
     (Defendant Lopez) and City of Phoenix (Case No. 2:21-cv-00150), alleges claims against
26
     a licensed professional (David Lopez), and thus, expert opinion testimony will be necessary
27

28
     to prove a violation of David Lopez’s standard of care and/or liability. However, the only


                                                 1
        Case 2:20-cv-02350-SMB-CDB Document 55 Filed 07/21/21 Page 2 of 4




 1
     claims that are subject to A.R.S. § 12-2603 are the state law negligence and gross
 2
     negligence claims asserted against Defendant Lopez only.
 3

 4          First, Intentional Inflectional of Emotional Distress does not fall within the

 5   definition of a medical malpractice action. See A.R.S. § 12-561 (defining medical
 6   malpractice action as “an action for injury or death against a licensed health care provider
 7
     based upon such provider’s alleged negligence, misconduct, errors or omissions, or breach
 8
     of contract in the rendering of health care, medical services, nursing services or other
 9
     health-related services or for the rendering of such health care, medical services, nursing
10

11
     services or other health-related services, without express or implied consent including an

12   action based upon the alleged negligence, misconduct, errors or omissions or breach of
13   contract in collecting, processing or distributing whole human blood, blood components,
14   plasma, blood fractions or blood derivatives.”)
15
            Second, A.R.S. § 12-2603 does not apply to Defendant City of Phoenix.            See
16
     Warner v. Sw. Desert Images, LLC, 218 Ariz. 121, 129, 180 P.3d 986, 994 (Ct. App. 2008)
17
     (“The definition of a "claim" under § 12-2601 does not include one based on vicarious
18

19   liability.”) With regard to Plaintiffs’ independent negligence/gross negligence claims
20   against Defendant City of Phoenix, A.R.S. § 12-2603 does not apply because upon
21   information and belief, Defendant City of Phoenix is not a licensed healthcare provider
22
     since it does not have a license from the Arizona Department of Health Services. See Sahf
23
     v. Lake Havasu City Ass'n for Retarded & Handicapped, 150 Ariz. 50, 58, 721 P.2d 1177,
24
     1185 (Ct. App. 1986) (finding Lake Havasu was not a licensed health care provider and
25

26   holding “[w]hile A.R.S. § 12-561 does not explain "licensed," it is in accord with the

27   overall statutory scheme that the "license" referred to is a license from DHS -- the
28   department created for the sole purpose of controlling licensing standards for health care

                                                  2
        Case 2:20-cv-02350-SMB-CDB Document 55 Filed 07/21/21 Page 3 of 4




 1
     institutions. This interpretation is consistent with the manner in which both DES and DHS
 2
     have interpreted their respective roles.”)
 3

 4          Finally, A.R.S. § 12-2603 does not apply to any federal claims against any

 5   Defendants. See Stewart v. Cent. Ariz. Corr. Facility, No. CV 09-0674-PHX-MHM (ECV),
 6   2010 U.S. Dist. LEXIS 43975, at *6 (D. Ariz. May 3, 2010) (finding A.R.S. 12-2603 does
 7
     not apply to federal claims.) See also Rumbles v. Hill, 182 F.3d 1064, 1067 (9th Cir. 1999)
 8
     (finding state-imposed procedures limiting tort claims against a state or its agents are not
 9
     applicable to federal civil rights claims.)
10

11

12          DATED this 21st day of July, 2021.
13
                                                   DOW LAW OFFICE
14
                                         By:         _/s/ David Dow_
15
                                                     David W. Dow
16                                                   3104E. Camelback Road, Suite 281
                                                     Phoenix, AZ 85016
17
                                                     Counsel for Plaintiffs
18

19

20

21

22

23

24

25

26

27

28


                                                    3
        Case 2:20-cv-02350-SMB-CDB Document 55 Filed 07/21/21 Page 4 of 4




 1                               CERTIFICATE OF SERVICE
 2
           I hereby certify that on July 21, 2021, I electronically transmitted the attached
 3

 4   document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a

 5   Notice of Electronic Filing and a true correct copy of the foregoing was served via
 6
     electronic mail to the following CM/ECF registrants:
 7

 8                                      Kristina L. Morrison
 9                               40 N. Central Avenue, Suite 1800
                                         Phoenix, AZ 85004
10                                 kristina.morrison@usdoj.gov
11
                                       John T. Masterson
12                                     Derek R. Graffious
13                           JONES, SKELTON & HOCHULI P.L.C.
                                40 N. Central Avenue, Suite 2700
14                                     Phoenix AZ, 85004
15                                  jmasterson@jshfirm.com
                                    dgraffious@jshfirm.com
16

17

18

19   By: /s/ Lena Groen_
20

21

22

23

24

25

26

27

28


                                                 4
